The opinion of the court was delivered by
Woodward, J.
We are of the opinion that the annual tax of ten thousand dollars imposed upon the company by the 5th section of the Act of 27th March, 1846, was intended to compensate the Commonwealth for the right of way through her territory, and that the tax imposed by the 6th section of said act upon that portion of the company’s stock which represents the cost of construction in Pennsylvania was meant to be in lieu of all other taxation of the property of the company within our borders.
Without going into minute inquiries whether, under our decisions, the buildings described in the special verdict are to he considered as indispensable or only as convenient appendages of the road, it is unquestionable, because found in the special verdict, that they were included in the cost of construction,” and repre*245sent, in part, the stock which, by the 6th section, is subjected to taxation.
It would be, therefore, to tax these buildings twice if we should sustain the assessment now complained of. If the company should multiply buildings and accumulate lands no way appurtenant or essential to their railroad (supposing their charter would permit such use of their capital), this property would be subject to taxation like any other lands or houses; but for these erections which are fairly included in the cost of construction of their road, they are liable to no other taxes than those specially imposed. The legislative power to impose different or additional taxation, or to subject the buildings mentioned in-the special verdict to the operation of our general tax laws, is not to be questioned, for we have held in several eases, and the doctrine may be regarded as firmly settled in this court, that the taxing power of the legislature is subject to no constitutional restraints, and that, if it may be abandoned in favour of chartered companies, the surrender is not to be presumed, but must be evinced by terms so explicit as to leave no doubt of the legislative intention to part with it. When, however, instead of surrendering the power, the legislature have exercised it by taxing all the property of a particular company in a specified manner, and have intimated no design to subject it to any further taxation, we hold the power to be satisfied, and do not add, by judicial implications, burdens which the legislature have not thought fit to impose. In short, the taxing power is wholly legislative, and not at all judicial. If the legislature had meant that the property of this company should be taxable in the ordinary mode under our Acts of Assembly of 15th April, 1834, and the 29th of April, 1844, they would have imposed no special taxation; or, if they meant that the company should be taxable under these acts in addition to the special impositions, they would have said so. Without some word to lead us to that conclusion, we will not infer that both special and general taxation were intended.
It sometimes happens that a bonus is demanded and received from a bank or other corporation at the granting of its charter, and afterwards all that class of corporations are expressly subjected to another rate of taxation. No exemption of a particular institution is to be implied from the payment of the bonus, for that would be to set up judicial implications against an express exercise of the taxing power. But such cases are broadly distinguished from this case. Here we are called on, not to apply a law expressly including railroad companies, but to apply general tax laws where the legislature have applied those that are special — to presume a double exercise of the taxing power to have been intended in respect of this company. We find no warrant for this either in the terms of legislation or in the decisions of 'this court. When the company pay the taxes specified in the 5th *246and 6th sections before alluded to, they pay all the taxes which, acording to existing enactments, can be legally charged against them.
And now, May 8th, 1856, this cause having been fully heard and considered, it is ordered and adjudged that the judgment of the Court of Common Pleas of Susquehanna county be reversed and set aside, and that judgment-be entered here, in the case stated, in favour of the plaintiff, for the sum of $248 and costs.